Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2010                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  140060                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 140060
                                                                   COA: 293317
                                                                   Alger CC: 05-001684-FC
  CRAIG MICHAEL SMITH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 9, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2010                        _________________________________________
           p0517                                                              Clerk